Citation Nr: 0944820	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-35 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability manifested by scars, a limp, and the leg falling 
asleep.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
right femur fracture.

3.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of a right femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to 
December 1992, January 1993 to July 1995, and July 2001 to 
May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, inter alia, granted the 
Veteran's May 2007 claim for entitlement to service 
connection for residuals of a right femur fracture, and 
assigned a disability rating of 20 percent, effective May 5, 
2007, the date of receipt of claim; denied the Veteran's May 
2007 claim for entitlement to service connection for a right 
leg condition manifested by a limp, and by the leg falling 
asleep; and denied the Veteran's May 2007 claim for 
entitlement to service connection for a right knee condition.  
In a November 2007 rating decision, the Louisville, Kentucky, 
RO, inter alia, increased the Veteran's initial disability 
rating for his residuals of a right femur fracture to 30 
percent, effective May 5, 2007.

In April 2009, the Board remanded the case to the RO in order 
to schedule the Veteran for a video conference hearing before 
a Veterans Law Judge.  That hearing was held in September 
2009 before the undersigned Veterans Law Judge, and this case 
has been returned to the Board for further appellate 
consideration.

Also in April 2009, the Veteran notified VA of a change in 
his mailing address.



FINDINGS OF FACT

1.  The Veteran's right leg limp is included in his 
disability rating for residuals of a right femur fracture.

2.  The Veteran's right leg scars are included in his 
disability rating for scars.

3.  To the extent that the Veteran's claimed falling asleep, 
or numbness, of his right leg exists, it is a disability of 
the musculoskeletal system, and is included in his disability 
rating for residuals of a right femur fracture.

4.  The Veteran does not have a neurological condition which 
results in his claimed right leg sensations, including 
falling asleep and numbness.

5.  The Veteran does not have a diagnosed right knee 
disability.

6.  The Veteran has an impairment of the femur with marked 
hip disability.

7.  The Veteran does not have a fracture of the surgical neck 
of the femur, with a false joint.

8.  The Veteran does not have a fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and with weightbearing preserved with the aid of a 
brace.

9.  The Veteran does not have a fracture of the shaft or 
anatomical neck of the femur, with nonunion, and with loose 
motion (spiral or oblique fracture).


CONCLUSIONS OF LAW

1.  A right leg disability manifested by scars, a limp, and 
the leg falling asleep, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A claimed right knee disability is not due to service-
connected residuals of a right femur fracture or incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  The criteria for an initial disability rating in excess 
of 30 percent for residuals of a right femur fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.71a, Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated May 2007 and December 2007, provided to the 
Veteran before the July 2007 rating decision and the November 
2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The May 2007 and December 2007 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2007 and December 2007.  
Moreover, since the Veteran's claims for service connection 
for a right leg disability, and for a right knee disability, 
including as secondary to a service-connected residuals of a 
right femur fracture, are being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  With respect to the claim for 
entitlement to an initial disability rating in excess of 30 
percent for residuals of a right femur fracture, the Court 
has held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Consequently, no further 
notice pursuant to 38 U.S.C. § 5103(a) is required.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, at pp. 7-8 of the transcript of the Veteran's 
hearing before the undersigned Veterans Law Judge, the 
Veteran stated that all of his treatment has been at VA 
facilities, and that he has no medical records from private 
clinicians.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
examinations of his right leg, including his femur and his 
right knee, in March 2007, June 2007, and January 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service Connection for a Right Leg Disability  manifested by 
Scars, a Limp, and the Leg Falling Asleep

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his May 2007 claim that, as a result 
of his service, his right leg falls asleep, he walks with a 
limp, and he is unable to walk for an extended period of 
time.  In his August 2007 notice of disagreement, the Veteran 
contested the denial of service connection for his right leg 
limp, and that leg's falling asleep.

At his September 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he had injured his right 
leg in service as a result of a parachute jump. (p. 4).  When 
asked whether the leg's falling asleep was assigned a 
particular diagnosis by a doctor, the Veteran replied that 
"the only thing that the doctors have told me is that it's 
something that I pretty much have to deal with," and that 
his symptoms were "due to the fact of my fracture to my 
femur and the two surgeries I've had on my leg, due to that 
fracture." (p. 6).  Additionally, the Veteran stated that he 
was including the scars on his right leg as part of his claim 
for service connection. (pp. 6-7).  The Veteran also 
clarified that his claim for entitlement to service 
connection for his right leg's falling asleep, and for his 
right leg limp, is based on the same injury in service for 
which he is service-connected for residuals of a right femur 
fracture. (p. 13).  When asked whether his claim for service 
connection for his right leg conditions includes a 
neurological component, the Veteran replied that in the area 
of his right leg scars, and also inside his hip, he sometimes 
feels "like a knife is still going into" them, and at other 
times feels "just numbness." (p. 13).

The Board notes that the Veteran sustained a right femur 
fracture during a parachute jump in service in September 
2004.  The Veteran is service-connected for the residuals of 
that fracture, and was properly assigned a disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  See 38 C.F.R. 
§§ 4.1.

The right leg limp for which the Veteran has claimed 
entitlement to service connection is a musculoskeletal 
residual of the right femur fracture in service, and, as 
such, is included in his rating under Diagnostic Code 5255.  
Notably, neither the Veteran nor his representative has 
suggested an alternative or additional Diagnostic Code under 
which the Veteran would like to be rated.  Under the rule 
governing the avoidance of pyramiding, the Veteran cannot be 
evaluated for the same disability-here, residuals of a right 
femur fracture-under multiple Diagnostic Codes.  See 
38 C.F.R. § 4.14.

Likewise, the Veteran has already been granted service 
connection for the scars which resulted from his right leg 
injury.  In a July 2007 rating decision, the RO in 
Louisville, Kentucky, granted entitlement to service 
connection for the Veteran's right leg scars under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, and assigned a noncompensable 
disability rating.  As noted above, the Veteran cannot be 
evaluated for this disability under multiple Diagnostic 
Codes.  See 38 C.F.R. § 4.14.

The Board has also considered the Veteran's contention that 
his right leg falls asleep as a claim for entitlement to 
service connection for neurological symptomatology.  The 
Veteran's in-service treatment records and post-service 
treatment records show no diagnosis of any right leg 
neurological disabilities.

In June 2007, the Veteran was provided with a VA examination.  
The examiner reviewed the claims file.  The examiner 
performed a neurologic ROS (Review of Systems) and found no 
history of weakness, paralysis, paresthesias, numbness, 
memory loss, poor coordination, vision loss, speech 
difficulty, or other symptoms.  The examiner also performed a 
neurologic examination, and found that the Veteran had normal 
coordination, orientation, memory, and speech.  The VA 
examiner did not diagnose the Veteran with any neurological 
disabilities.

In July 2007, the Veteran told a VA clinician that he had no 
numbness or weakness in his right leg, although he did report 
pain.

In September 2007, the Veteran reported feeling numbness in 
his right leg to a VA physician.  The physician did not 
diagnose any neurological condition.

In January 2008, the Veteran was provided with another VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported having a history of weakness and/or 
paralysis, and poor coordination, of his right leg.  The 
examiner performed a neurological examination, and determined 
that the Veteran had normal orientation, memory, and speech.  
He noted that the Veteran had no motor loss, and 5/5 muscle 
strength in his right leg hamstrings and quadriceps, but that 
the Veteran's right leg was relatively weaker than his left 
leg, and showed changes with repeat movements.  The VA 
examiner did not diagnose the Veteran with any neurological 
disabilities.

In March 2008, a VA clinician found that, neurologically, the 
Veteran had no focal deficits.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiners are so 
qualified, their medical opinions constitute competent 
medical evidence.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  In this case, 
the Veteran's claim for entitlement to service connection for 
a neurological disability of his right leg must be denied, 
because, neurologically, his right leg has been found to be 
clinically normal. 

The Veteran is competent to observe that his right leg falls 
asleep, feels numb, and feels like a knife is going through 
it.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)

However, the Board finds that the absence of a diagnosis of a 
neurological condition of the right leg, combined with 
findings of a clinically neurologically normal right leg by 
VA examiners in June 2007 and January 2008, are more 
probative of the Veteran's clinical neurological status than 
the Veteran's own assessments to the contrary.  The VA 
examiners' medical opinions are accorded greater probative 
weight than those of the Veteran, because the former are 
based on greater medical knowledge and experience.  Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

An additional VA examination is not required in this 
instance.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the information and evidence of record does not contain 
competent evidence of a neurological disability of the right 
leg.  Moreover, the Veteran's general medical examinations, 
dated June 2007 and January 2008, included neurological 
testing of the Veteran's right leg.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he does not 
currently have a diagnosed neurological condition of the 
right leg.  38 C.F.R. §§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran does not currently have a 
diagnosed neurological condition of the right leg.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed right leg 
condition manifested by a limp, and by the leg falling 
asleep; it follows that the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Service Connection for a Right Knee Condition, Including as 
Secondary to a Service-Connected Right Femur Fracture

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the claimed disability with 
the service-connected disability).  In short, in order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Because the Veteran's claim was not pending at the time when 
the regulatory changes were made to 38 C.F.R. § 3.310, the 
amended regulations, which require the Veteran to establish a 
pre-aggravation baseline level of disability for his 
nonservice-connected disability, are in effect.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends that his right knee disability was 
incurred either in service, or as secondary to his service-
connected residuals of a right femur fracture.  At his 
September 2009 hearing before the undersigned Veterans Law 
Judge, and also at his October 2007 and December 2007 
appointments with VA clinicians, the Veteran stated that he 
developed a right knee condition secondary to his service-
connected residuals of a femur fracture.  He explained at his 
hearing that his residuals of a femur fracture have altered 
his gait, which caused a right knee condition. (pp. 5, 12).  
By contrast, the Veteran told a VA examiner in June 2007 that 
his right knee pain started during the same parachute jumping 
injury for which he is service-connected for residuals of a 
right femur fracture.

The Veteran's service treatment records include no diagnosis 
of a right knee disability.

In March 2007, the Veteran was provided with a VA examination 
of his right knee.  The Veteran reported that his right knee 
was painful.  The examiner determined that no substantial 
clinical findings were present to support the Veteran's 
complaints of a right knee condition.

In June 2007, the Veteran was provided with a second VA 
examination of his right knee.  The examiner reviewed the 
claims file.  The Veteran again reported feeling pain in his 
right knee.  The examiner noted that the Veteran had an 
abnormal gait, and walked with his right knee hyperextended.  
The examiner found that the Veteran had right knee pain 
without a specific diagnosis.

In September 2007, a VA clinician found that a magnetic 
resonance imaging (MRI) of the Veteran's right knee revealed 
no fracture, effusion, or degenerative changes.

Also in September 2007, a VA clinician found that the Veteran 
had normal range of motion in the right knee, with no 
swelling or crepitus over the patella.

In October 2007, the Veteran told a VA physician that he has 
had problems with his gait since his right femur surgery, and 
that his knee pain began after his right femur surgery.  The 
physician diagnosed the Veteran with knee pain, status-post 
femur fracture repair, and opined that the Veteran's knee 
pain was "possibly related to [the] surgery and fracture."  
The physician further opined that an avulsion (tear) of the 
Veteran's tendon at the greater tuberosity of the femur 
(which was diagnosed in a September 2007 MRI of his right 
thigh) "could be causing his [knee] pain [and] gait 
problem."  The physician noted that there were no lesions 
found on an x-ray of the Veteran's right knee.

In January 2008, the Veteran was provided with a third VA 
examination of his right knee.  The examiner reviewed the 
claims file.  The Veteran again reported feeling pain in his 
right knee.  The examiner found that the Veteran had normal 
muscle tone without atrophy; that his right knee was tender 
on the medial and lateral sides; that his right knee had no 
warmth, redness, or swelling; that the Veteran's right knee 
had no joint prosthesis, no joint ankylosis, no evidence of 
inflammatory arthritis, and no other objective evidence of 
joint abnormalities.  On range of motion testing, the Veteran 
had right knee flexion to 120 degrees, and right knee 
extension to 10 degrees, with pain at 25 degrees.  (Pursuant 
to 38 C.F.R. § 4.71a, Plate II, normal flexion of the knee is 
to 140 degrees, and normal extension of the knee is to 0 
degrees.)  The examiner found that the Veteran's right knee 
extension showed weakness to resistance, weakness with repeat 
movements, lack of endurance, and pain.  The VA examiner did 
not provide a diagnosis or etiological opinion regarding the 
Veteran's claimed right knee condition.

In March 2008, the Veteran told a VA physician that he had 
right knee pain.  The physician found no joint laxity in the 
Veteran's right knee.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiners are so 
qualified, their medical opinions constitute competent 
medical evidence.

The Veteran is competent to observe that his right knee feels 
painful.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)

However, in the absence of proof of a current disability, 
there can be no valid claim for service connection.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In this case, the Veteran's claim for entitlement 
to service connection for a right knee condition must be 
denied, because no right knee disability has been diagnosed.  
38 C.F.R. § 3.159(a)(1).  Although the Board finds the 
Veteran's complaints of pain in his right knee to be wholly 
credible, a claim of service connection for pain cannot be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

An additional VA examination is not required in this 
instance.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the information and evidence of record does not contain 
competent evidence of a right knee disability.  As noted 
above, VA clinicians and examiners, after examining the 
Veteran and providing him with MRI and x-ray scans, have 
determined that the Veteran's right knee has no fracture, 
effusion, or degenerative changes; no swelling or crepitus; 
no lesions; no warmth, redness, or swelling; no joint 
ankylosis, no evidence of inflammatory arthritis, and no 
other objective evidence of joint abnormalities.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he does not 
currently have a diagnosed condition of the right knee.  38 
C.F.R. §§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran does not currently have a 
diagnosed condition of the right knee.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed right knee 
condition, including as secondary to a service-connected 
right femur fracture; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.

An Initial Disability Rating in Excess of 30 Percent for 
Residuals of a Right Femur Fracture

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Impairment of the femur is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  A 10 percent disability rating is 
assigned for malunion of the femur with a slight knee or hip 
disability.  A 20 percent disability rating is assigned for 
malunion of the femur with a moderate knee or hip disability.  
A 30 percent disability rating is assigned for malunion of 
the femur with a marked knee or hip disability.  A 60 percent 
disability rating is assigned for a fracture of the surgical 
neck of the femur, with a false joint.  A 60 percent 
disability rating is also assigned for a fracture of the 
shaft or anatomical neck of the femur, with nonunion, without 
loose motion, and with weightbearing preserved with the aid 
of a brace.  An 80 percent disability rating is assigned for 
a fracture of the shaft or anatomical neck of the femur, with 
nonunion, and with loose motion (spiral or oblique fracture).

The Veteran contends in his November 2007 substantive appeal 
that he is entitled to a disability rating greater than 30 
percent for his residuals of a right femur fracture.

At his September 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he currently takes 
medication for his residuals of a right femur fracture; that 
the VA physical therapists were unable to help his condition; 
and that a VA clinician issued him a walking cane, which he 
uses 80 percent of the time. (pp. 8, 14, 15).  The Veteran 
noted that his walking is limited to less than a quarter-
mile, and that he is unable to run at all. (pp. 9-10).  He 
further stated that his right leg sometimes gives out, 
causing him to fall. (p. 10).  He also reported that he 
cannot sit down for too long, or move around too much. (p. 
11).  The Veteran also reported that the VA doctors have told 
him that his right leg condition is permanent, and that they 
can only help him by giving him medication for the pain. (p. 
11).

In March 2007, the Veteran was provided with a VA examination 
of his right leg.  The examiner diagnosed the Veteran with 
right femur / hip status-post fracture with ORIF (open 
reduction internal fixation) and bursitis and myositis 
ossificans.  The Board notes that, because the Veteran has 
been assigned a 30 percent disability rating for his 
residuals of a right femur fracture, the lesser disability 
ratings available for bursitis and myositis ossificans under 
38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 5023, 
respectively, do not apply.

In June 2007, the Veteran was provided with a second VA 
examination of his right leg.  The VA examiner reviewed the 
claims file.  The examiner found that the Veteran had no 
joint swelling, effusion, tenderness, laxity, or ankylosis.  
The Veteran had right hip flexion to 90 degrees, extension to 
10 degrees, abduction to 30 degrees, internal rotation to 20 
degrees, and external rotation to 30 degrees.  The Veteran 
had pain at all end-ranges of motion.  He had no change with 
repetitive motion, and no limitations due to fatigability or 
weakness.  The examiner noted that the Veteran had had a 
right proximal femur fracture while parachuting in service.  
He diagnosed the Veteran with right trochanteric bursitis, 
and noted his right upper thigh pain.  Of the effects on 
usual daily activities, the examiner found no effect on five 
measures, a mild effect on two measures, a moderate effect on 
three measures, and a severe effect on two measures.

In September 2007, a VA clinician found that the Veteran had 
normal range of motion of his right hip, with tenderness to 
palpation over the lateral hip.

Also in September 2007, a VA clinician found that an x-ray 
revealed good callus formation at the prior proximal femur 
fracture site.  The VA clinician found that there was no 
fracture, effusion, or degenerative change.

Later in September 2007, a VA physical therapist noted that 
the Veteran had undergone physical therapy for the past 14 
months, and that further physical therapy is not indicated.

In November 2007, a VA clinician found that a magnetic 
resonance imaging (MRI) of the Veteran's right leg revealed 
heterotrophic ossification at the entrance site of the gamma 
nail, with a healed right subtrochanteric fracture.  No signs 
of infection were present.

In December 2007, a VA physician diagnosed the Veteran with 
chronic right hip pain.

In January 2008, the Veteran was provided with a third VA 
examination of his right leg.  The VA examiner reviewed the 
claims file.  The Veteran reported having cramping, giving 
out, and daily pain in his right leg.  He further reported 
that he was limited to walking a quarter-mile, and that he 
gets flare-ups of right leg pain, lasting between half-a-day 
and two days, if he exerts, walks, or sits for too long.  The 
Veteran reported using a cane sometimes.  On examination, the 
Veteran had right hip flexion to 100 degrees (with pain at 70 
degrees), extension to 15 degrees (with pain at 10 degrees), 
abduction to 30 degrees (with pain at 10 degrees), adduction 
to 15 degrees (with pain at 10 degrees), internal rotation to 
30 degrees (with pain at 15 degrees), and external rotation 
to 60 degrees (with pain at 25 degrees).  The Veteran's right 
hip flexion showed weakness to resistance, weakness with 
repeat movements, and lack of endurance.  The examiner 
diagnosed the Veteran with a right femur fracture in service.  
Of the effects on usual daily activities, the examiner found 
a moderate effect on six measures, a severe effect on four 
measures, and a preventative effect on one measure.  He 
further opined that the Veteran's right leg would prevent him 
from maintaining gainful employment in any job that required 
physical labor, and would allow him to work only in a 
sedentary job that did not require periods of sitting or 
standing of more than one hour at a time.

In March 2008, a VA clinician noted that the Veteran had a 
past medical history (PMH) of a right femoral fracture 
status-post internal fixation with rod placement in 2006, and 
status-post hardware removal.  He found that the Veteran's 
right hip was tender to palpation (TTP), with limited range 
of motion (ROM) 2/2 with pain, negative drawer, and valgum / 
varus stress.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiners are so 
qualified, their medical opinions constitute competent 
medical evidence.

The Board finds that the evidence of record is consistent 
with the Veteran's current disability rating of 30 percent 
for the entire appellate period for his impairment of the 
femur with marked hip disability, claimed as residuals of a 
right femur fracture.

A 60 percent disability rating is not for application because 
the Veteran does not have a fracture of the surgical neck of 
the femur, with a false joint.  A 60 percent disability 
rating is not for application because the Veteran does not 
have a fracture of the shaft or anatomical neck of the femur, 
with nonunion, without loose motion, and with weightbearing 
preserved with the aid of a brace.  An 80 percent disability 
rating is not for application because the Veteran does not 
have a fracture of the shaft or anatomical neck of the femur, 
with nonunion, and with loose motion (spiral or oblique 
fracture).

The Board has considered the issue of whether the Veteran's 
residuals of a right femur fracture, standing alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, and in view of the 
January 2008 VA examiner's opinion that the Veteran would not 
be precluded from all occupations,  the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.  

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected residuals 
of a right femur fracture do not meet the applicable 
schedular criteria for a rating in excess of 30 percent 
disabling during the entire appeal period.  Fenderson, supra.  
There is no benefit of the doubt that can be resolved in his 
favor as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for a higher initial 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for a right leg condition manifested by 
scars, a limp, and the leg falling asleep, is denied.

Service connection for a claimed right knee condition, 
including as secondary to a service-connected residuals of a 
right femur fracture, is denied.

An initial disability rating in excess of 30 percent for 
residuals of a right femur fracture is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


